In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-18-00358-CV
                               __________________

                   DARLENE ANN HOFFPAUIR, Appellant

                                         V.

              ROBERT P. CORMIER, ET AL, Appellees
__________________________________________________________________

                On Appeal from the 60th District Court
                       Jefferson County, Texas
                     Trial Cause No. B-201,069-A
__________________________________________________________________

                          MEMORANDUM OPINION

      Robert P. Cormier, individually, and Robert P. Cormier and David Olson, in

their positions as co-trustees to the Paul J. Cormier Family Trust for the benefit of

Robert P. Cormier and the Paul J. Cormier Family Trust GST Exempt for the benefit

of Robert P. Cormier, filed a Petition for Modification of Trust Agreement.1 Robert


      1
        Because multiple individuals have the surname “Cormier,” we refer to
Robert P. Cormier, Paul J. Cormier, and Carlene Cormier by their first names. In the
record, Robert is referred to alternatively as “Bobby.”
                                           1
sought to modify the terms of the trust agreement created by Paul Cormier on

November 12, 1993, and each of the subtrusts created thereunder pursuant to Texas

Property Code section 112.054(a). See Tex. Prop. Code Ann. § 112.054(a) (West

Supp. 2018). Co-trustees of Trusts for the benefit of Carlene Cormier subsequently

intervened seeking modification consistent with Robert’s requested relief and sought

a declaratory judgment to that effect. Following a hearing, the trial court granted the

requested modification. Darlene Ann Hoffpauir, a beneficiary of the trusts, appeals

the trial court’s Order Directing the Modification of Trust Agreement. We affirm the

trial court’s Order Directing the Modification of Trust Agreement.

                                    Background

      On November 12, 1993, Paul Cormier created the “Paul J. Cormier Family

Trust.” Paul established the trust for the benefit of his three children, Carlene Ann

Swensen, Darlene Ann LeFleur (Hoffpauir), and Robert P. Cormier. Paul named

Robert and W.T. Edgar co-trustees. The original trust agreement divided the initial

Trust Estate into three equal shares, “one for the benefit of each Beneficiary.” The

terms of the original trust agreement provided that ten years after the end of the

month in which Paul died, the principal and income of the trust should be delivered

to the beneficiaries. Paul died on October 30, 2009, and thereafter, additional assets

were added to the corpus of the Trust and the Trust Estate was split into six separate

                                          2
subtrusts for tax purposes in satisfaction of the trust terms. These subtrusts are as

follows:

      1. Paul J. Cormier Family Trust fbo Robert P. Cormier;

      2. Paul J. Cormier GST Exempt fbo Robert P. Cormier;

      3. Paul J. Cormier Family Trust fbo Carlene A. Cormier;

      4. Paul J. Cormier GST Exempt fbo Carlene A. Cormier;

      5. Paul J. Cormier Family Trust fbo Darlene Hoffpauir; and

      6. Paul J. Cormier GST Exempt fbo Darlene Hoffpauir.

      In their Petition for Modification of Trust Agreement, Appellees contended

there were two specific and material purposes of the Trust. First, they argued that

the Grantor created the trust to provide spendthrift and creditor protection for the

trust estate. They point out that those provisions are designed to ensure the assets

held by the Trustees are safeguarded from creditor claims and are available to

provide for the support, maintenance, medical care, education and welfare of the

primary beneficiaries, initially being the Grantor’s children.

      Second, Appellees argued that the Grantor created the Trust, and in particular

directed an extended ten-year term for the Trust after death of the Grantor, for the

purpose of continuing business operations and the management of the Trust’s real

estate investments. Specifically addressing the issue of the need for a period of

                                          3
continued joint management after Grantor’s death, Appellees pointed to Section 2.2

of the Trust Agreement providing that “[t]en years after the end of the month in

which the Grantor dies[,] the Trustee shall convey and deliver to any child of Grantor

then living the principal and accumulated income of his trust.” 2 Appellees also

asserted in their Petition that the same section of the Trust Agreement further

provides specific instructions and language describing the overriding intent of the

Grantor:

      It is the desire of the Grantor that a child who receives distribution of
      his trust hereunder continue to operate any business being operated by
      the Trustee prior to termination, with respect to business assets thus
      distributed, as a partner in partnership with the Trustee and/or with his
      brother and sisters, or in such other form as may be appropriate for the
      operation of such business enterprise. Grantor has devoted a great deal
      of effort in establishing business enterprises and accumulated assets
      therefor during his lifetime and such business enterprises have
      supported the family well. It is the hope of Grantor that the trustee can
      carry on such business enterprises and that after the termination of all
      trusts herein created the descendant of Grantor can continue to carry on
      such business enterprises for their mutual benefit and profit.

Thus, Appellees contended in their Petition for Modification of the Trust Agreement

that the Grantor anticipated the need for an extended period of joint cooperation and

management of the Trust’s investment assets and each of the other trusts created

under the Trust Agreement for the benefit of his children. Appellees asserted that the



      2
          The parties refer to this as the Termination Date.
                                             4
Grantor assumed a period of ten years would be needed to substantially complete

the management and liquidation of the Trust estate and the Trust terms of Section

2.2 reflect this assumption. Appellees also pointed out that unless modified by the

Court, the Trust was scheduled to terminate on October 31, 2019, and substantial

loss would be incurred by the corpus of the trust.

      The Appellees argued in their Petition that unanticipated circumstances

necessitated the modification. Specifically, they pointed to a number of property

interests it held as Cow Bayou Holdings LLC and Cormier Family Partnership and

argued that liquidating those assets required management and could not be profitably

sold under current market conditions. Appellees also argued that if the Trust

terminated on October 31, 2019, it would create a severe hardship on Robert and

Carlene, because Robert had significant business interests apart from the Trust to

attend to and Carlene had limited real estate management experience. Finally,

Appellees contended that Hoffpauir was adjudged partially incapacitated and subject

to a guardianship of her estate to protect her financial assets. Therefore, any assets

distributed to either trust for the benefit of Hoffpauir would be subject to dependent

administration likewise creating a hardship on the court and her guardian. According

to Appellees, those circumstances would significantly increase costs and expenses,

causing a waste of resources which would negatively impact all three primary

                                          5
beneficiaries and could not have been foreseen by Paul when he created the Trust

Agreement in 1993.3

      The co-trustees of the Paul J. Cormier Family Trust for the benefit of Carlene

Cormier and the Paul J. Cormier Family Trust GST Exempt for the benefit of Carlene

Cormier subsequently intervened. They desired to exercise joint management of the

assets, property, and business interests. They asserted that Robert retained

management of the limited liability company and family limited partnership as

opposed to all six co-trustees participating in the management. They desired physical

separation of the Trust and Trust assets but contended the current corporate trust

structure did not allow for joint management and that “[m]odifying and extending

the Trust further solidifies the need for a physical separation of the three (3) Trusts

and their assets.” The Intervenors sought a declaratory judgment pursuant to Texas

Civil Practices and Remedies Code section 37.005 to determine:

      (a) [w]hether the purposes of the Trust and the requirements of the
      Texas Property Code are best met, whether provisions of the Trust
      require modifications of the Trust so that Plaintiffs may participate in
      the management of the trust businesses and have a separate and distinct


      3
         In a separate proceeding, we affirmed a jury’s determination that (a)
Hoffpauir lacks the capacity to handle business, managerial, and financial affairs,
(b) it is in Hoffpauir’s best interest that the court appoint a guardian, and (c)
Hoffpauir’s property would be protected by such an appointment. See In re
Guardianship of Hoffpauir, No. 09-16-00152-CV, 2018 WL 1321509, at *1 (Tex.
App.—Beaumont Mar. 15, 2018, pet. denied) (mem. op.).
                                         6
      trust, for Carlene Cormier, with separate and distinctive assets for that
      Trust; [and]

      (b) whether modification of the Trust is appropriate as described in
      [Appellees’] petition; Intervenors specifically assert[ed] that they
      consent to the action requested by [Appellees] and reserve[d] the right
      to take such action as it relates to Carlene Cormier’s Trust, but doing
      so at the same time as Trust assets are truly separated in three (3)
      distinctive trusts[.]

See Tex. Civ. Prac. & Rem. Code Ann. § 37.005 (West 2015). They also sought a

declaration that the six Trusts are separate and that the terms of the Trusts be

extended for at least 25 years. They also sought to have Hoffpauir named as an

interested party to the proceedings. See id.

      The co-trustees of Hoffpauir’s Trust answered; however, the trial court

appointed an attorney ad litem to represent Hoffpauir. Despite the ad litem’s

appointment, Hoffpauir filed a pro se answer asserting a general denial. Hoffpauir

also filed a pro se intervention complaining that Robert acted unlawfully as Trustee

and prevented her from having representation. Hoffpauir’s pro se pleading accuses

multiple parties, institutions, and courts of collusion and other unlawful conduct.

The ad litem for Hoffpauir filed a brief on her behalf opposing the modification of

the trust agreement. After a hearing, the trial court granted the modification.

Specifically, the trial court ordered that section 2.2 of the Trust Agreement be

modified to read as follows:

                                          7
      2.2 Distribution to Beneficiaries. Thirty five (35) years after the end of
      the month in which the Grantor dies the Trustee shall convey and
      deliver to any descendant of Grantor then living the principal and
      accumulated income of his trust or subtrust. It is the desire of the
      Grantor that a descendant who receives distribution of his or her trust
      hereunder continue to operate any business being operated by the
      Trustee prior to termination, with respect to business assets thus
      distributed, as a partner in partnership with the Trustee and/or other
      family members, or in such other form as may be appropriate for the
      operation of such business enterprise. Grantor has devoted a great deal
      of effort in establishing business enterprises and accumulated assets
      therefor during his lifetime and such business enterprises have
      supported the family well. It is the hope of Grantor that the Trustee can
      carry on such business enterprises and that after the termination of all
      such trusts herein created, the descendants of Grantor can continue to
      carry on such business enterprises for their mutual benefit and profit.
             Trustee shall convey and deliver to any beneficiary other than a
      child of Grantor his proportionate share of the Trust Estate, including
      any undistributed income when such beneficiary has become 35 years
      of age and thirty five (35) years have elapsed after the end of the month
      in which the Grantor dies, whichever event shall last occur.
             All references in this Trust Agreement to the “trust term” “prior
      to termination” or “termination of the trust” or similar phrases shall
      refer to the trust term as reflected in this Section 2.2, as modified, being
      the date on which the beneficiary has become 35 years of age and thirty
      five (35) years have elapsed after the end of the month in which the
      Grantor dies, whichever event shall last occur.

      Hoffpauir timely filed a pro se appeal of the trial court’s Order Directing the

Modification of Trust Agreement.4 Hoffpauir did not request preparation of the

reporter’s record of the hearing. Hoffpauir’s appellate brief makes clear that she



      4
      The trial court severed the Order Directing the Modification of the Trust
Agreement, making it a final appealable order.
                                        8
challenges the trial court’s modification of the Trust Agreement extending the

termination deadline from ten years after Paul’s death to thirty-five years after Paul’s

death. However, we are unable to identify any specific issues forming the basis of

her appeal.

                                 Standard of Review

      We review an order modifying the terms of a trust under an abuse of discretion

standard. See Tex. Prop. Code Ann. § 112.054(b) (West Supp. 2018) (“The court

shall exercise its discretion to order a modification[.]”); see also In re Willa Peters

Hubberd Testamentary Trust, 432 S.W.3d 358, 365 (Tex. App.—San Antonio 2014,

no pet.) (citing Conte v. Ditta, 312 S.W.3d 951, 961 (Tex. App.—Houston [1st Dist.]

2010, no pet.); Swantner-Carter v. Frost Nat’l Bank, No. 13-06-00545-CV, 2008
WL 3521253, at *4 (Tex. App.—Corpus Christi Aug. 7, 2008, no pet.) (mem. op.)).

A court that acts unreasonably, arbitrarily or without reference to guiding rules or

principles abuses its discretion. See Downer v. Aquamarine Operators, Inc., 701
S.W.2d 238, 241–42 (Tex. 1985).

                                       Analysis

      “The appellate record consists of the clerk’s record and, if necessary to the

appeal, the reporter’s record.” Tex. R. App. P. 34.1. The court reporter is responsible

for timely filing the reporter’s record if: (1) a notice of appeal has been filed; (2) an

                                           9
appellant requests that the reporter’s record be prepared; and (3) the party

responsible for paying for the preparation of the reporter’s record has paid the fee or

made satisfactory arrangements with the reporter to pay the fee. Tex. R. App. P.

35.3(b). While trial courts and appellate courts are jointly responsible for ensuring

the appellate record is timely filed, this duty does not arise until an appellant properly

requests and pays for the record. See Aguero v. Aguero, 225 S.W.3d 236, 237 (Tex.

App.—El Paso 2006, no pet.) (citing Kent v. State, 982 S.W.2d 639, 640–41 (Tex.

App.—Amarillo 1998, pet. ref’d, untimely filed)). “[T]he appellant bears the burden

to supply this Court with a complete record demonstrating the trial court abused its

discretion.” Crown Asset Mgmt., L.L.C. v. Castro, No. 05-07-01305-CV, 2008 WL
3272169, at *1 (Tex. App.—Dallas Aug. 11, 2008, no pet.) (mem. op.) (citing Tex.

R. App. P. 34.5(b); Watkins v. Jones, 192 S.W.3d 672, 674 (Tex. App.—Corpus

Christi 2006, orig. proceeding); Univ. of Tex. at Austin v. Hinton, 822 S.W.2d 197,

202 (Tex. App.—Austin 1991, no writ)); see also Christiansen v. Prezelski, 782
S.W.2d 842, 843 (Tex. 1990) (discussing Tex. R. App. P. 53(d) and noting “[t]he

burden is on the appellant to see that a sufficient record is presented requiring

reversal”). When an appellant’s appeal involves matters omitted from the record, its

actions prevent us from adequately addressing the dispute. See Crown Asset Mgmt.,

L.L.C., 2008 WL 3272169, at *2 (citations omitted).

                                           10
      Appellate courts generally presume pretrial hearings are non-evidentiary and

that the trial court only considered evidence filed with the clerk. Michiana Easy

Livin’ Country, Inc. v. Holten, 168 S.W.3d 777, 783 (Tex. 2005). However, if the

proceeding’s nature, the trial court’s order, the parties’ briefs, or other indications

show that an evidentiary hearing took place, then the complaining party must present

a record of the hearing to establish harmful error. Id. Here, there are multiple

indicators the trial court conducted an evidentiary hearing on the modification of the

trust agreement. First, Hoffpauir’s pro se brief complains about a witness’s

testimony “on the witness stand[.]” Second, Appellees’ brief mentions that the trial

court conducted a hearing “where the Trial Court heard evidence[.]” Third, the trial

court’s order notes it based its findings “upon the Petition, the testimony, the

evidence presented, and the arguments of counsel[.]” Finally, an order granting the

ad litem’s motion for continuance and resetting the hearing mandated that the

attorneys for the parties and the ad litem appear on the date noted and “present any

testimony, arguments or authorities appropriate for the Court to rule on the requested

modification[.]” All of these indicators in the clerk’s record and briefing lead us to

conclude the trial court conducted an evidentiary hearing on the petition for

modification. See id.



                                          11
      When a party fails to make the reporter’s record part of the appellate record,

we presume sufficient evidence was presented to support the trial court’s finding and

judgment. See Curry v. Tex. Dep’t Pub. Safety, 472 S.W.3d 346, 350 (Tex. App.—

Houston [1st Dist.] 2015, no pet.) (citing Bryant v. United Shortline Inc. Assur.

Servs., N.A., 972 S.W.2d 26, 31 (Tex. 1998); Willms v. Ams. Tire Co., 190 S.W.3d
796, 803 (Tex. App.—Dallas 2006, pet. denied)); Green v. Grocers Supply Co., 533
S.W.3d 376, 379 (Tex. App.—Houston [14th Dist.] 2015, no pet.) (citations

omitted). Here, Hoffpauir complains of the trial court’s order allowing for

modification of the trust agreement following an evidentiary hearing, but she has

failed to present us with the reporter’s record of the hearing. Therefore, we presume

the trial court properly conducted the hearing on July 17, 2018, and sufficient

evidence was presented for the trial court to make all necessary findings. See Bennett

v. Cochran, 96 S.W.3d 227, 230 (Tex. 2002) (“The court of appeals was correct in

holding that, absent a complete record on appeal, it must presume the omitted items

supported the trial court’s judgment.”) (quoting Gallagher v. Fire Ins. Exchange,

950 S.W.2d 370, 371 (Tex. 1997)).

                                    Conclusion

      In this appeal, Hoffpauir had the burden to show that the trial court abused its

discretion when it entered the Order Directing Modification of Trust Agreement.

                                         12
That responsibility consisted of providing this Court an adequate record on appeal

and necessarily included the reporter’s record of the evidentiary hearing. Because

Hoffpauir failed to provide the appellate court with the reporter’s record of the trial

court’s evidentiary hearing below, we presume sufficient evidence existed to support

the trial court’s findings and judgment. We affirm the trial court’s judgment.

      AFFIRMED.



                                                     _________________________
                                                          CHARLES KREGER
                                                               Justice

Submitted on August 21, 2019
Opinion Delivered September 19, 2019

Before McKeithen, C.J., Kreger and Horton, JJ.




                                          13